1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT TACOMA

9    OCEANCONNECT MARINE UK LTD.,                              IN ADMIRALTY

10                                     Plaintiff,              No. 3:19-cv-06166

11                              v.                             EMERGENCY MOTION TO APPOINT
                                                               SUBSTITUTE CUSTODIAN
12   M/V COREFORTUNE OL (IMO No. 9511014), its
     engines, tackle and apparel, etc.
13
                                       Defendant IN REM.
14

15             Plaintiff OceanConnect Marine UK Ltd. (hereinafter “Plaintiff” or “OceanConnect

16   Marine”) respectfully requests an order from this Court appointing Transmarine Navigation

17   Corporation (“Transmarine”), with offices at 1610 C Street, Suite 203, Vancouver, WA

18   98663, as substitute custodian for the vessel M/V COREFORTUNE OL, IMO No. 9511014.

19             The grounds for this Motion are as follows:

20             1.         The Verified Complaint filed contemporaneously with this Motion seeks,

21   among other things, the arrest and seizure of the vessel M/V COREFORTUNE OL (IMO No.

22   9511014) (“the Vessel”).

23

24
     EMERGENCY MOTION TO APPOINT SUBSTITUTE CUSTODIAN –                            Le Gros Buchanan
     Page 1                                                                             & Paul
25                                                                                  4025 Delridge way sw
     Case No. 3:19-cv-06166                                                                SUITE 500
                                                                                SEATTLE, WASHINGTON 98106-1271
26   {29318-00567752;1}
                                                                                         (206) 623-4990
1              2.         Plaintiff has contemporaneously filed an Emergency Motion for Warrant of

2    Arrest. If granted, this Motion directs the Clerk of this Court to issue a Maritime arrest

3    warrant commanding the United States Marshal for this District to arrest and seize the Vessel

4    and to detain the same until further order of this Court. Plaintiff has contacted the United

5    States Marshal to make arrangements for the arrest and seizure of the Vessel forthwith.

6              3.         On information and belief, during the pendency of this action, the Vessel will

7    be at anchorage or moored in the Port of Longview, Washington. Transmarine has agreed to

8    act as substitute custodian and accept possession of the Vessel until further order of this

9    Court, including routine services required for the safekeeping of the Vessel. See Declaration

10   of Cale Karrick (“Karrick Decl.”). Transmarine charges an initial fee of $1,000.00 plus

11   expenses to effect the arrest and $100.00 per day plus expenses after that. Karrick Decl at ¶

12   4. These proposed charges and expenses are substantially less than leaving the Vessel in the

13   custody of the U.S. Marshal. Id.

14             4.         If necessary, Transmarine will have the Vessel shifted back to anchor until the

15   suit is resolved. Vessel movement and normal operations, including but not limited to,
16   scheduled loading and unloading operations within the waters of this District will be allowed
17   to continue.
18             5.         Transmarine    has   knowledge    of   the   requirements   of    this   Court’s
19   Supplementary Admiralty Rule, LAR 135 (Custody of Property). Id. at ¶ 2.
20             6.         Transmarine has no interest in the outcome of this action in which the
21   property will be under arrest. Id. at ¶ 3.
22             7.         Transmarine seeks permission to move the Vessel to another location after
23   arrest, if necessary. Id. at ¶ 5.
24
     EMERGENCY MOTION TO APPOINT SUBSTITUTE CUSTODIAN –                                    Le Gros Buchanan
     Page 2                                                                                     & Paul
25                                                                                         4025 Delridge way sw
     Case No. 3:19-cv-06166                                                                       SUITE 500
                                                                                       SEATTLE, WASHINGTON 98106-1271
26   {29318-00567752;1}
                                                                                                (206) 623-4990
1              8.         Transmarine will not allow persons (other than Transmarine and its agents) to

2    enter upon the property except as necessary for adequate safe-keeping and protection of the

3    property. Id. at ¶ 5.

4             9.          Transmarine indicates that it has adequate experience, facilities and

5    supervision for the proper safekeeping of the Vessel, and that its possesses insurance adequate

6    to respond in damages for loss or injury to the Vessel or for damages sustained by third parties

7    due to any acts, faults or negligence by said substitute custodian. Id. at ¶¶ 1, 4, 5. Further,

8    substitute custodian accepts, in accordance with the terms of this Motion, possession of the

9    Vessel, its engines, tackle, apparel, furniture, equipment and all other necessaries thereunto

10   appertaining and belonging, which is the subject of the action herein. Id. at ¶ 7.

11             10.        Plaintiff agrees to release the United States and the United States Marshal

12   from any and all liability and responsibility arising out of care and custody of the Vessel

13   from the time the United States Marshal transfers possession of the Vessel over to said

14   substitute custodian, and said Plaintiff further agrees to hold harmless and indemnify the

15   United States and the United States Marshal from any and all claims whatsoever arising out
16   of the substitute custodian’s possession and safekeeping of the Vessel. This agreement to
17   release, indemnify, and hold harmless includes, but is not limited to, any liability and
18   responsibility arising from crewmembers living aboard the Vessel and with regard to repairs
19   to and testing of the Vessel, its engines and equipment. Furthermore, Plaintiff agrees to pay
20   for the fees of the substitute custodian and for any moorage/anchorage charges.
21   ///
22   ///
23   ///
24
     EMERGENCY MOTION TO APPOINT SUBSTITUTE CUSTODIAN –                                Le Gros Buchanan
     Page 3                                                                                 & Paul
25                                                                                        4025 Delridge way sw
     Case No. 3:19-cv-06166                                                                      SUITE 500
                                                                                      SEATTLE, WASHINGTON 98106-1271
26   {29318-00567752;1}
                                                                                               (206) 623-4990
1              DATED this 5th day of December, 2019.

2
                                             LE GROS, BUCHANAN & PAUL
3

4                                            By: s/ Eric R. McVittie
                                             By: s/ Mary C. Butler
5                                               ERIC R. MCVITTIE WSBA #20538
                                                MARY C. BUTLER WSBA #44855
6                                               4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
7                                               Phone: 206-623-4990
                                                Facsimile: 206-467-4828
8                                               Email: emcvittie@legros.com
                                                Email: mbutler@legros.com
9
                                                 Attorneys for Plaintiff OceanConnect Marine
10                                               UK Ltd.

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     EMERGENCY MOTION TO APPOINT SUBSTITUTE CUSTODIAN –                        Le Gros Buchanan
     Page 4                                                                         & Paul
25                                                                                4025 Delridge way sw
     Case No. 3:19-cv-06166                                                              SUITE 500
                                                                              SEATTLE, WASHINGTON 98106-1271
26   {29318-00567752;1}
                                                                                       (206) 623-4990
